 1
 2
 3
 4
 5
 6
 7
 8
 9
10                       IN THE UNITED STATES DISTRICT COURT
11                             FOR THE DISTRICT OF NEVADA
12
13
14   KARL MITCHELL, an individual and
     KAYLA MITCHELL, an individual,                   Case No.: 2:20-cv-00086-APG-VCF
15
           Plaintiffs,
16
     vs.                                              STIPULATION AND ORDER FOR
17                                                    EXTENSION OF TIME TO FILE
     NYE COUNTY, a political subdivision of the       DEFENDANTS’ OPPOSITION TO
18   State of Nevada, NYE COUNTY SHERIFF’S            PLAINTIFF’S MOTION FOR
     OFFICE, a municipal entity of Nye County,        PRELIMINARY INJUNCTION
19   HARRY WILLIAMS, in his official capacity         (First Request)
     as an employee of Nye County, SUSAN
20   RYHAL, in her official capacity as an
     employee of Nye County, SHARON
21   WEHRLY, in her official capacity as an
     employee of Nye County, and DOES 1-10,
22
           Defendants.
23   ____________________________________/
24         IT IS HEREBY STIPULATED by and between Plaintiffs by and through their
25   counsel, Arlette P. Newvine, Esq., and Defendant by and through its counsel, Brent L.
26   Ryman, Esq. and Craig Smith, Esq., of Erickson, Thorpe and Swainston, Ltd., that Defendant
27   ///
28   ///

                                                 1
 1   be granted a one week-extension up to and including March 30, 2020, to file their Opposition
 2   to Plaintiff’s Motion for Preliminary Injunction.
 3          DATED this 23 rd day March, 2020.
 4                                             ERICKSON, THORPE & SWAINSTON, LTD.
 5
 6                                                 /s/ Brent L. Ryman
                                               BRENT L. RYMAN, ESQ. (#008648)
 7                                             CRAIG SMITH, ESQ. (#0013585)
                                               Attorneys for Defendant Nye County
 8
 9
            DATED this 23 rd day March, 2020.
10
11                                             NEWVINE LAW, LLC
12
13                                                 /s/ Arlette P. Newvine
                                               Arlette P. Newvine, Esq. (#14613)
14                                             Attorneys for Plaintiffs
15
                                             *******
16
            IT IS SO ORDERED.
17
            Dated:
            DATEDMarch   31,day
                   this ___  2020.
                                March, 2020.
18
19
20                                             ANDREW P. GORDON
                                               UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                  2
